FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 TO ANNUAL REPORT of PROVINCE OF ONTARIO (Canada) (Name of Registrant) Date of end of last fiscal year:March 31, 2011 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of IssueAmounts as to whichNames of exchanges registration is effective on which registered N/AN/AN/A Name and address of persons authorized to receive notices and communications from the Securities and Exchange Commission: Sean Sunderland Counsellor (Intergovernmental Relations) and Head of Section, Provincial, Territorial and Parliamentary Affairs Canadian Embassy 501 Pennsylvania Avenue N.W. Washington, D.C. 20001 Copies to: Jason R. Lehner Shearman & Sterling LLP Commerce Court West, 199 Bay Street Suite 4405, P.O. Box 247 Toronto, Ontario, CanadaM5L IE8 * The Registrant is filing this annual report on a voluntary basis. PROVINCE OF ONTARIO In connection with the issuance by the Province of Ontario of US$150,000,000Floating Rate Notes due April 1, 2015 (the “Notes”), the undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended March 31, 2011 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit (g) Terms Agreement dated as of April 16, 2012, including the Pricing Supplement dated April 16, 2012 with respect to the Notes; and Schedule of Expenses. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Toronto, Ontario. April 19, 2012 PROVINCE OF ONTARIO (Name of registrant) By: /s/ Irene Stich Name:Irene Stich Title:Director, Capital Markets Operations Capital Markets Division Ontario Financing Authority Exhibit Index Exhibit (g): Terms Agreement dated as of April 16, 2012, including the Pricing Supplement dated April 16, 2012 with respect to the Notes; and Schedule of Expenses. EXHIBIT (g) Province of Ontario Medium-Term Notes Terms Agreement April 16, 2012 Ontario Financing Authority One Dundas Street West Suite 1400 Toronto, Ontario M5G 1Z3 Attention: Director, Capital Markets Operations Capital Markets Division Re:US$150,000,000 Floating Rate Notes due April 1, 2015 Ladies and Gentlemen: This Terms Agreement is entered into pursuant to Section 2(b) of the Distribution Agreement dated April 6, 2011, among the Province of Ontario and the Agents party thereto, as supplemented by the New Agent Supplemental Agreement between the Province of Ontario and Goldman Sachs International dated April 13, 2012 (collectively, the “Distribution Agreement”).Capitalized terms contained in this Terms Agreement shall have the meanings assigned to them in the Distribution Agreement to the extent not defined herein. The undersigned agrees to purchase US$150,000,000 aggregate principal amount of Notes.The terms of the Notes are set forth in the pricing supplement attached hereto as Exhibit A. The Time of Sale with respect to US$100,000,000 aggregate principal amount of the Notes was 12:00 p.m. (Toronto time) on April 13, 2012 and with respect to US$50,000,000 aggregate principal amount of the Notes was 3:30 p.m. (Toronto time) on April 16, 2012. GOLDMAN SACHS INTERNATIONAL By: /s/ David Vyravipillai (Goldman Sachs International) Accepted: April 16, 2012 Province of Ontario By: /s/ Irene Stich Name: Irene Stich Title: Director, Capital Market Operations Capital Markets Division Ontario Financing Authority Exhibit A Pricing Supplement with Respect to the Notes Pricing Supplement No. 2, dated April 16, 2012Filed pursuant to Rule 424(b)(3) to Prospectus Supplement Dated April 6, 2011 Registration Statement to Prospectus Dated May 13, 2010 No. 333-165529 PROVINCE OF ONTARIO US$150,000,000 MEDIUM-TERM NOTES, SERIES USMTN1 Floating Rate Notes x Book-Entry Noteso Certificated Notes Issuer:Province of Ontario Title:Floating Rate Notes due April 1, 2015 Aggregate Principal Amount:US$150,000,000 Trade Date:April 13, 2012, with respect to US$100,000,000 of the Notes, and April 16, 2012, with respect to US$50,000,000 of the Notes1 Issue Date (Settlement Date):April 18, 2012 (T+3, with respect to US$100,000,000 of the Notes, and T+2, with respect to US$50,000,000 of the Notes) Stated Maturity Date:April 1, 2015 Public Offering Price:100%, plus Accrued Interest Day Count Convention:Actual / 360 Accrued Interest:Interest from and including April 2, 2012 (the first Interest Payment Date of the Notes of the same series traded February 22, 2012 and February 23, 2012) to but excluding April 18, 2012 (the Settlement Date of the Notes offered hereby) CUSIP# / ISIN#:68323TAA1/US68323TAA16 Registrar, Fiscal Agent, Transfer Agent and Principal Paying Agent: The Bank of New York Mellon Interest Rate Basis:o CD Rate o Commercial Paper Rate o Federal Funds Rate x USD LIBOR o Prime Rate o Treasury Rate o Other (specify): Index Maturity:3 months Spread (plus or minus):+ 15bps Spread Multiplier:N/A Designated USD LIBOR Page:Reuters page LIBOR01 Maximum Interest Rate:N/A Minimum Interest Rate:N/A Calculation Agent:The Bank of New York Mellon Interest Determination Date(s):Two London Business Days prior to each Interest Reset Date Interest Reset Date(s):January 1, April 1, July 1 and October 1 of each year, commencing April 1, 2012 Interest Payment Dates:January 1, April 1, July 1 and October 1 of each year up to and including the Stated Maturity Date, subject to the Modified Following Adjusted business day convention. Interest Rate Reset Period:o Daily o Monthly x Quarterly o Semi-annually o Annually o Other (specify): Interest Payment Period:oDaily o Monthly x Quarterly o Semi-annually o Annually o Other (specify): First Interest Payment Date:July 3, 2012, for interest accruing from and including April 2, 2012 to but excluding July 3, 2012. OPTION TO ELECT REDEMPTION:oYesxNo Redemption Date(s): Initial Redemption Percentage: Annual Redemption PercentageReduction: OPTION TO ELECT REPAYMENT: oYesxNo Repayment Date(s): ORIGINAL ISSUE DISCOUNT:o YesxNo Issue Price: Total Amount of OID: Yield to Maturity: Initial Accrual Period OID: Minimum Denominations:US$2,000 and integral multiples of US$1,000 in excess thereof Agent(s): oBMO Capital Markets Corp. oCIBC World Markets Corp. oDeutsche Bank Securities Inc. oHSBC Securities (USA) Inc. oMerrill Lynch, Pierce, Fenner & Smith Incorporated oMorgan Stanley & Co. Incorporated oNational Bank Financial Inc. oRBC Capital Markets, LLC oScotia Capital (USA) Inc. oTD Securities (USA) LLC xOther (specify):Goldman Sachs International Agent’s Discount or Commission (%):0.00% Agent’s Discount or Commission ($):none Aggregate Accrued Interest to Issuer:US$41,210.00 (16 days) Net Proceeds to the Province:US$150,041,210.00 Acting as Agent Agent is acting as Agent for the sale of Notes by the Province at a price of [] % of the principal amount Acting as Principal Agent is purchasing Notes from the Province as principal for resale to investors and other purchasers at: x a fixed public offering price of 100% of the principalamount, plus Accrued Interest o varying prices related to prevailing market prices at the time of resale to be determined by such Agent 1 The US$100,000,000 aggregate principal amount of Notes traded April 13, 2012 and the US$50,000,000 aggregate principal amount of Notes traded April 16, 2012 will constitute part of the same series of Medium Term Notes, Series USMTN1, as the US$250,000,000 aggregate principal amount of Notes traded February 22, 2012 and the US$100,000,000 aggregate principal amount of Notes traded February 23, 2012.All US$500,000,000 aggregate principal amount of such Notes will be fungible and consolidated and will have identical terms and conditions. Schedule of Expenses It is estimated that the expenses of the Province of Ontario in connection with the sale of the Note will be as follows: Securities and Exchange Commission fee US$ Printing/Edgarizing expenses Fiscal Agent, Paying Agent, Transfer Agent, Calculation Agent andRegistrar Administration Fee and expenses Legal fees and expenses Rating Agency fees and Miscellaneous expenses 1,650 US$
